Name: 2011/878/EU: Commission Implementing Decision of 20Ã December 2011 confirming the provisional calculation of average specific CO 2 emissions and specific emissions targets for manufacturers of passenger cars for the calendar year 2010 pursuant to Regulation (EC) NoÃ 443/2009 of the European Parliament and of the Council Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: environmental policy;  deterioration of the environment;  mechanical engineering;  organisation of transport
 Date Published: 2011-12-23

 23.12.2011 EN Official Journal of the European Union L 343/97 COMMISSION IMPLEMENTING DECISION of 20 December 2011 confirming the provisional calculation of average specific CO2 emissions and specific emissions targets for manufacturers of passenger cars for the calendar year 2010 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (Text with EEA relevance) (2011/878/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Communitys integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the second subparagraph of Article 8(5) and Article 10(1) thereof, Whereas: (1) The Commission is required, pursuant to Article 8(5) of Regulation (EC) No 443/2009, to confirm each year, the average specific emissions of CO2 and the specific emissions target for each manufacturer of passenger cars in the Union as well as for each pool of manufacturers formed in accordance with Article 7(7) of that Regulation. On the basis of that confirmation, the Commission is to determine whether manufacturers and pools have complied with the requirements of Article 4 of that Regulation. Where it is clear that a manufacturer or a pool has failed to meet its specific emissions target, the Commission is required, pursuant to Article 9(1) of that Regulation, to issue excess emissions premiums by way of individual decisions addressed to the manufacturers or pool managers concerned. (2) Pursuant to Article 4 of Regulation (EC) No 443/2009, the targets are binding on manufacturers and pools with effect from 2012. For the calendar years 2010 and 2011, the Commission should however calculate indicative targets and, pursuant to Article 8(6) of that Regulation, notify those manufacturers or pools whose average specific emissions exceed their indicative targets. As those targets for 2010 and 2011 will serve as indicators to manufacturers of the effort required to reach the mandatory target in 2012, it is appropriate to determine the average specific emissions of manufacturers for 2010 and 2011 in accordance with requirements set out in the second paragraph of Article 4 of that Regulation and take into account only the 65 % lowest emitting vehicles of each manufacturer. (3) The data to be used for the calculation of the average specific emissions and the specific emissions targets is set out in Part C of Annex II to Regulation (EC) No 443/2009 and is based on Member States registrations of new passenger cars during the preceding calendar year. The data is taken from the certificates of conformity issued by the manufacturers or from documents providing equivalent information in accordance with Article 3(1) of Commission Regulation (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (2). (4) The data for 2010 was transmitted to the Commission by the deadline of 28 February 2011 specified in Article 8(2) of Regulation (EC) No 443/2009 by a majority of the Member States. The complete datasets for all Member States were only, however, finally made available to the Commission by mid April and were subsequently provisionally verified. (5) Where, as a result of the initial verification, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State was not adjusted. (6) On 29 June 2011, the Commission published, in accordance with Article 8(4) of Regulation (EC) No 443/2009, the provisional data and notified 89 manufacturers of the provisional calculations of their average specific emissions in 2010 and their specific emissions targets. Manufacturers were asked to verify the data and to notify to the Commission any errors within 3 months of receipt of the notification in accordance with the first subparagraph of Article 8(5) of that Regulation. (7) On 12 August, guidelines for the notification of errors in the CO2 data from cars were published on the Commission website. The guidelines provide a format for notification and indicate the information required from the manufacturers to enable the Commission to take those errors into account. (8) Fifteen manufacturers submitted notifications of errors within the 3-month deadline. One manufacturer submitted a complete notification after the expiry of the deadline. Seven manufacturers out of those 15 submitted notifications that included detailed information on the errors and justifications for the corrections proposed. The remaining eight manufacturers submitted summary notifications that only partially complied with the Commissions recommendations as to the format and contents of the notifications. In addition to those manufacturers that submitted notifications of error, eight manufacturers informed the Commission that there were errors in the datasets without providing any further information or evidence as to the nature or reasons for those errors. (9) In the case of the 73 manufacturers that did not notify any errors in the datasets or only informed the Commission of errors in the datasets without providing the necessary evidence, the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed without adjustments. (10) Where manufacturers have provided the necessary information and evidence supporting the existence of errors in the datasets, the Commission should consider those notifications and, where appropriate, amend the provisional calculations of the average specific emissions and the targets. (11) Member States registration authorities are solely responsible for the number of registrations reported to the Commission. As manufacturers sales data do not necessarily accurately reflect the number of registrations in a given Member State for a given period of time, it is not possible to consider errors in the number of registrations for the calculation of the average specific emissions. Only errors relating to the contents of the datasets for registered vehicles should therefore be considered. However, in some cases, manufacturers have notified that registrations should be attributed to another manufacturer. Those re-attributions should be reflected in the final confirmed datasets. (12) It results from the complete notifications that the manufacturers were able to identify a part of the datasets as correct and proposed corrections to those parts of the datasets that could be verified. Between 4 and 15 per cent of the datasets consist, however, of registrations referring to unidentifiable vehicles for which values such as CO2 emissions or mass cannot be verified by the manufacturer. This is usually due to missing information that is required in order for the manufacturer to identify the individual vehicles, more precisely the identification code composed of the type, variant and version of the vehicles concerned. In a small number of cases, registrations could be attributed to manufacturers, however, key data on CO2 emissions and mass were not available. (13) The Commission has verified the corrections proposed by the manufacturers and the supporting evidence. Where entries have been corrected either by inserting a missing value or by replacing an incorrect value for those registrations that can be verified by the manufacturer and the corrected values are consistent with values resulting from reference data sources, such as data from type approval documents, such corrections are justified. However, where a manufacturer has notified errors but not proposed corrections, notwithstanding that those errors could have been verified and corrected and has not sufficiently demonstrated that those corrections could not be made within the 3-month verification period, those errors should not be considered for the final calculation. (14) In the case of registrations that can be attributed to, but not verified by the manufacturers, the values for CO2 emissions and mass included in those registrations should still be used to calculate the average CO2 emissions and specific emissions target. It is however necessary to take into account the fact that manufacturers cannot verify those values and ensure that the inclusion does not have a negative impact on the final values determined for the manufacturers concerned. Accordingly, an error margin should be applied to that calculation reflecting the individual situation of the manufacturer as described and justified in the notification of errors. More precisely, an error margin should be calculated for the average specific emissions and the average mass, since those two parameters determine the distance to the specific emissions target of each manufacturer, i.e. how close a manufacturer is to achieving its specific emission target. (15) The error margin should be determined as the difference between the distances to the specific emission target expressed as the average emissions subtracted from the specific emissions targets calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative the error margin should always reduce the distance to the target of the manufacturer. (16) In the case of registrations where the values on CO2 emissions or mass are missing as well as the identification code, those registrations should not be taken into account for the final calculation of the average emissions. (17) Since the 2010 data verification exercise is the first to be carried out pursuant to Regulation (EC) No 443/2009, it is appropriate to exceptionally consider also those notifications that did not include all the information required by the Commission for fully taking into account the errors. The error margins to be applied to the final calculations referred to in those notifications should however be calculated on the basis of the Commissions own assessment of the number of registrations that cannot be verified by those manufacturers. It is also appropriate, exceptionally, to take into account, for the confirmation of 2010 data, the notification of errors that was submitted shortly after the expiry of the deadline. (18) The average specific emissions of CO2 from new passenger cars registered in 2010, the specific emissions targets and the difference between those two values should be confirmed accordingly, HAS ADOPTED THIS DECISION: Article 1 The following values specified in the Annex are confirmed for each manufacturer of passenger cars and for each pool of manufacturers in respect of the 2010 calendar year: (a) the specific emissions target; (b) the average specific emissions of CO2, where appropriate adjusted by the relevant error margin; (c) the difference between the values referred to in points (a) and (b); (d) the average specific emissions of CO2 for all new passenger cars; (e) the average mass for all new passenger cars in the Union. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 20 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 140, 5.6.2009, p. 1. (2) OJ L 293, 11.11.2010, p. 15. ANNEX Table 1 Values relating to the performance of manufacturers confirmed in accordance with Article 10(1) of Regulation (EC) No 443/2009 A B C D E F G H I Manufacturer Name Pools and Derogations Number of registrations Average CO2 (65 %) corrected Specific emission target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) Alpina Burkard Bovensiepen GmbH + Co. KG 173 187,795 147,429 40,366 40,366 1 753,38 210,341 Artega Automobil GmbH & Co. KG 2 220,000 132,194 87,806 87,806 1 420,00 220,000 Aston Martin Lagonda Ltd D 1 415 333,482 320,000 13,482 12,657 1 860,72 348,372 Audi AG 589 855 133,883 140,365 6,482 6,557 1 598,80 151,832 Automobiles CitroÃ «n 815 936 118,764 127,361 8,597 8,597 1 314,26 131,418 Automobiles Peugeot 974 248 119,208 127,704 8,496 8,496 1 321,76 131,021 Autovaz 3 911 212,171 126,410 85,761 85,761 1 293,44 219,516 Bayerische Motoren Werke AG 640 021 129,253 137,409 8,156 8,210 1 534,13 146,355 Bentley Motors Ltd 1 187 391,423 181,363 210,060 210,060 2 495,92 395,925 BMW M GmbH 77 120 133,513 142,836 9,323 13,535 1 652,88 156,242 Bugatti Automobiles SAS 8 584,600 159,225 425,375 425,375 2 011,50 589,250 Caterham Cars Limited D 135 166,920 210,000 43,080 43,080 712,15 179,826 Chevrolet Italia 25 442 113,042 116,356 3,314 3,359 1 073,45 117,607 Chrysler Group LLC 31 121 192,081 157,480 34,601 34,601 1 973,32 215,200 CNG Technik P1 583 225,000 134,782 90,218 89,953 1 476,64 226,252 Automobile Dacia SA 251 938 133,865 123,831 10,034 9,631 1 237,01 144,989 Daihatsu Motor Co. Ltd 18 972 128,351 117,975 10,376 10,376 1 108,86 145,374 Daimler AG, Stuttgart P2 646 067 137,762 137,323 0,439 0,349 1 532,24 160,166 DR Motor Company SRL 4 943 122,413 120,642 1,771 1,771 1 167,22 138,566 Ferrari D 2 361 300,718 303,000 2,282 2,282 1 751,12 322,468 FIAT Group Automobiles SpA 975 822 115,285 119,240 3,955 3,955 1 136,56 125,013 Ford-Werke GmbH P1 1 076 887 121,128 126,226 5,098 5,605 1 289,42 136,552 Fuji Heavy Industries Ltd ND 30 655 165,182 164,616 0,566 0,520 1 608,03 179,332 Geely Europe Ltd 918 115,916 140,077 24,161 24,161 1 592,50 131,466 General Motors Company 1 490 270,134 151,750 118,384 113,988 1 847,93 296,400 GM Daewoo Auto u. Tech. Comp. 146 117 125,759 124,606 1,153 1,138 1 253,96 143,544 GM Italia SRL 37 670 119,750 125,467 5,717 5,717 1 272,82 124,405 Great Wall Motor Company Limited D 344 222,000 195,000 27,000 27,000 1 919,52 224,314 Gumpert Sportwagenmanufaktur GmbH 2 310,000 132,879 177,121 177,121 1 435,00 310,000 Honda Automobile China CO P3 20 876 125,023 119,099 5,924 5,911 1 133,46 126,094 Honda Automobile Thailand CO P3 1 444 142,000 120,816 21,184 21,184 1 171,03 142,615 Honda Motor CO P3 102 890 124,841 128,710 3,869 4,083 1 343,77 143,823 Honda of the UK Manufacturing P3 47 840 145,932 133,391 12,541 12,234 1 446,21 162,280 Honda Turkiye AS P3 1 587 155,953 125,560 30,393 30,393 1 274,84 156,624 Hyundai Motor Europe GmbH 325 603 120,858 126,725 5,867 5,867 1 300,33 134,244 Iveco SpA 49 213,548 180,265 33,283 33,283 2 471,90 216,694 Jaguar Cars Ltd D 23 740 178,656 178,025 0,631 0,631 1 900,33 199,016 Kia Motors Europe GmbH 253 706 126,251 131,248 4,997 4,997 1 399,30 143,272 KTM-Sportmotorcycle AG D 57 173,432 200,000 26,568 26,568 882,89 179,000 Automobili Lamborghini SpA 265 323,977 141,293 182,684 182,506 1 619,11 357,362 Land Rover D 65 534 209,295 178,025 31,270 31,270 2 351,43 231,494 Lotus Cars Limited D 825 189,108 280,000 90,892 90,892 1 159,21 196,596 The London Taxi Company 1 662 225,087 154,227 70,860 70,860 1 902,13 227,739 Magyar Suzuki Corporation Ltd 87 204 130,004 121,130 8,874 8,843 1 177,91 136,665 Mahindra Europe SRL 48 246,839 160,042 86,797 86,797 2 029,38 251,500 Maruti Suzuki India Ltd 19 577 103,000 109,908 6,908 6,908 932,36 104,287 Maserati SpA 1 626 353,473 159,119 194,354 194,354 2 009,18 362,557 Mazda Motor Corporation 170 007 133,729 128,523 5,206 4,831 1 339,67 149,458 Mercedes-AMG GmbH, Affalterbach P2 1 503 308,000 144,857 163,143 163,138 1 697,10 308,000 MG Motor UK Limited D 264 184,871 184,000 0,871 0,871 1 180,16 184,717 Micro-Vett SpA 4 0,000 133,507  133,507  133,507 1 448,75 0,000 Mitsubishi Motors Corporation (MMC) P4 72 594 145,036 138,601 6,435 6,377 1 560,20 165,144 Mitsubishi Motor R & D Europe GmbH P4 16 530 119,878 114,793 5,085 5,084 1 039,25 127,284 Morgan Motor Co. Ltd D 415 164,342 180,000 15,658 15,658 1 113,67 189,278 Nissan International SA 389 818 132,131 128,875 3,256 3,256 1 347,39 147,197 O.M.C.I. SRL 46 156,862 120,759 36,103 36,103 1 169,78 167,848 Adam Opel AG 935 499 126,920 130,483 3,563 3,767 1 382,56 139,529 OSV  Opel Special Vehicles GmbH 67 135,512 140,208 4,696 4,696 1 595,36 136,836 Perodua Manufacturing Sdn Bhd 690 136,480 113,634 22,846 22,846 1 013,88 140,230 Pgo Ingenierie 29 185,000 115,657 69,343 69,343 1 058,14 189,828 Dr. Ing. h.c. F. Porsche AG 34 512 220,872 152,089 68,783 68,783 1 855,34 238,859 Potenza Sports Cars 31 178,000 99,975 78,025 78,025 715,00 178,000 Proton Cars United Kingdom Ltd D 792 143,315 185,000 41,685 41,685 1 394,89 153,557 Quattro GmbH 2 596 279,097 154,102 124,995 124,766 1 899,39 299,034 Renault 1 125 141 120,700 127,045 6,345 6,378 1 307,33 133,824 Rolls-Royce Motors Cars Ltd 413 315,616 181,297 134,319 133,038 2 494,48 332,063 Saab Automobile AB 19 979 156,561 143,922 12,639 12,639 1 676,64 175,341 Santana Motor SA 382 168,351 135,765 32,586 32,586 1 498,15 204,921 SEAT 288 629 120,162 125,722 5,560 5,647 1 278,38 131,162 Secma 26 155,000 97,370 57,630 57,630 658,00 155,000 Shijiazhuang Shuanghuan Automobile Company 44 266,357 152,951 113,406 113,406 1 874,20 267,682 SKODA auto a.s. 420 718 127,869 127,225 0,644 0,571 1 311,28 139,193 Sovab 94 227,066 166,119 60,947 60,947 2 162,34 230,138 Ssangyong Motor Company D 4 785 203,851 180,000 23,851 23,851 2 023,10 215,728 Suzuki Motor Corporation 85 177 124,055 121,050 3,005 2,981 1 176,15 144,109 Tata Motors Limited D 3 582 137,754 178,025 40,271 40,271 1 293,00 151,987 Tesla Motors Ltd 40 0,000 128,309  128,309  128,309 1 335,00 0,000 Think 144 0,000 120,248  120,248  120,248 1 158,61 0,000 Toyota Motor Europe NV/SA 564 633 112,241 128,349 16,108 16,273 1 335,87 129,056 Volkswagen AG 1 469 419 125,987 130,715 4,728 4,763 1 387,65 140,352 Volvo Car Corporation 204 926 134,492 143,273 8,781 8,781 1 662,43 156,948 Westfield Sports Cars 3 178,000 99,975 78,025 78,025 715,00 178,000 Wiesmann GmbH D 8 253,000 274,000 21,000 21,000 1 409,88 257,250 Explanatory notes to Table 1: Column B D means that a derogation relating to a small volume manufacturer has been granted in accordance with Commission Implementing Decision C(2011) 8334 final; ND means that a derogation relating to niche manufacturer has been granted in accordance with Commission Implementing Decision C(2011) 8336 final; P means that the manufacturer is member of a pool (listed in table 2) formed in accordance with Article 7 of Regulation (EC) No 443/2009. Column D Average specific emissions (65 %) corrected means the average specific emissions of CO2 calculated in accordance with the first indent of the second subparagraph of Article 4 of Regulation (EC) No 443/2009 and section 4 of Commission Communication COM(2010) 657 based on the corrections notified to the Commission by the manufacturer concerned. That figure considers all vehicles with both a valid value for mass and CO2 emissions, including vehicles that cannot be verified by the manufacturers. Column E Specific emissions target means the emission target based on the average mass of all vehicles attributed to a manufacturer (100 % of all vehicles to be taken into account from 2015 onwards) after applying the formula set out in Annex I to Regulation (EC) No 443/2009. Column F Distance to target means the difference between the values in column D and column E. Column G Distance to target adjusted means the distance to target as indicated under Column F adjusted to take into account the error margin. The error is due to the unidentifiable vehicles (vehicles where the identification code for type, variant and version is missing) and it is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1 = the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1 = the specific emission target including the unidentifiable vehicles (as set out in column E); AC2 = the average emissions of CO2 excluding the unidentifiable vehicles; TG2 = the specific emission target excluding the unidentifiable vehicles. Table 2 List of pools and values confirmed in accordance with Article 10(1) of Regulation (EC) No 443/2009 A B C D E F G H I Pool Name Pool Number of registrations Average CO2 (65 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) FORD-WERKE GMBH P1 1 077 470 121,143 126,231 5,088 5,182 1 162,42 127,80 DAIMLER AG P2 647 570 137,834 137,340 0,494 0,016 1 167,88 140,91 HONDA MOTOR EUROPE LTD P3 174 637 128,612 128,750 0,138 0,365 1 344,64 146,87 MITSUBISHI MOTORS P4 89 124 137,055 134,185 2,870 2,840 1 463,58 158,12